Cook, J.,
delivered the opinion of the conrt.
Appellant was convicted in the circuit court of Lamar county of the crime of murder, and sentenced to life imprisonment in the state penitentiary.
It is earnestly insisted by counsel representing appellant that, taking the record as a whole, a peremptory instruction should have been given by the court, directing the jury to return a verdict of not guilty. This record has been carefully analyzed; and, while it may be said that it is a close case, yet we are of opinion that there was sufficient conflict in the facts to require the court to submit the case to the jury, and the jury were authorized, under the evidence, to return the verdict they did return.
Vigorous criticisms of one of the instructions given at the request of the state are also pressed upon this- court. It is unnecessary to set out this instruction in the record, or to discuss the merits of appellant’s contention, for the reason that, if there was error as claimed in the instructions, it nevertheless follows that the instructions given for the defendant, over and over again, charged the true rule upon the point involved, and cured any real or supposed errors.

Affirmed: